                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

SCOTT D.,                                       )
                                                )
                    Plaintiff                   )
                                                )
                    v.                          )       2:18-CV-00391-LEW
                                                )
ANDREW M. SAUL, Commissioner,                   )
Social Security Administration,                 )
                                                )
                    Defendant                   )

        AMENDED ORDER ACCEPTING RECOMMENDED DECISION

      On July 24, 2019, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The time within which to file

objections expired on August 7, 2019, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo review

and appeal. Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision.

      It is therefore ORDERED that the Recommended Decision (ECF No. 15) of the

Magistrate Judge is hereby AFFIRMED and ADOPTED. The Commissioner’s final

administrative decision is VACATED and the matter is remanded for further proceedings.

      SO ORDERED.

      Dated this 16th day of August, 2019.
                                                        /s/ Lance E. Walker
                                                        U.S. DISTRICT JUDGE
